Case: 2:19-cv-05508-EAS-EPD Doc #: 47 Filed: 08/21/20 Page: 1 of 4 PAGEID #: 567




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


AMERICAN UNITED LIFE
INSURANCE COMPANY,

              Plaintiff,                          Case No. 2:19-cv-5508
                                                  JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Elizabeth Preston Deavers
       v.

CHAD STROHM, et al.,

              Defendants.

                                  OPINION AND ORDER

       Currently pending before the Court is Interpleader Plaintiff’s American United Life

Insurance Company’s (“AUL” or “Plaintiff”) Motion to Dismiss AUL. (ECF No. 31). Defendants

failed to respond, and the time for doing so has passed. For the reasons stated herein, AUL’s

Motion to Dismiss is GRANTED.

       AUL filed a Complaint in Interpleader, commencing this action on December 18, 2019.

(See Compl. [ECF No. 1]). AUL is an Indiana corporation that sells and holds life insurance

policies. Through his former employer The Smoot Corporation (“Smoot” or the “Employer”),

Jeremy Caylor (“Mr. Caylor” or the “Decedent”) had Basic Life coverage under an ERISA-

regulated employee welfare benefit plan sponsored by Smoot and funded by a group insurance

policy issued by AUL to Smoot. (Compl. ¶ 8). Mr. Caylor passed away on April 21, 2019. (Id.

¶ 13; see also ECF No. 1-4). At the time of his death, Mr. Caylor’s employer-held plan had a

benefit in the amount of $40,000. (Compl. ¶ 9).

       Under ERISA, a beneficiary is “[a] person designated by a participant, or by the terms of

an employee benefit plan, who is or may become entitled to a benefit thereunder.”
Case: 2:19-cv-05508-EAS-EPD Doc #: 47 Filed: 08/21/20 Page: 2 of 4 PAGEID #: 568




29 U.S.C. § 1002(8). Smoot informed AUL that Caylor named Chad Strohm (“Strohm”) as the

primary beneficiary to receive 100% of the Plan Benefits. (Id. ¶ 12; see also ECF No. 1-3).

        Mr. Caylor had been twice-married and twice-divorced, first to Nancy Caylor and then to

Tina Caylor. (See Compl. ¶¶ 14–15). Nancy Caylor is the mother of Decedent’s minor child H.C.;

and Tina Caylor is the mother of his minor child G.C. (Id.). After Mr. Caylor’s passing, Nancy

Caylor claimed that, pursuant to the divorce proceedings, Mr. Caylor was required to maintain

H.C. as the designated beneficiary for the Plan Benefit. (Id. ¶ 14; see also ECF No. 1-5). Similarly,

Tina Caylor asserted that, pursuant to the divorce proceedings, Mr. Caylor was required to

maintain G.C. as the designated beneficiary. (Compl. ¶ 15; see also ECF No. 1-6).

        Based on their respective divorce proceedings, both Nancy Caylor and Tina Caylor argue

that Strohm is not the proper beneficiary for the Plan Benefits. (Compl. ¶ 14–15). Strohm,

however, maintains that he is the beneficiary for the Plan Benefits and assigned $9,405.22 of the

Plan Benefits to the funeral home to cover Mr. Caylor’s funeral expenses. (See id. ¶ 16; see also

ECF No. 1-7).

        Based on the foregoing, AUL submits that “it cannot determine whether a court would find

that the Enrollment/Change Form in which Chad [Strohm] is named the primary beneficiary of the

Plan Benefits controls distribution of the Plan Benefits or whether instead a court would determine

that Nancy and/or Tina, on behalf of Decedent’s minor children, should receive distribution of the

Plan Benefits.” (Compl. ¶ 17). Further, AUL is unable to determine the correct beneficiary or

beneficiaries of the Plan Benefits “without risking exposure of itself, the Plan, and the Employer

to multiple liabilities.” (Id. ¶ 18).

        On March 23, 2020, AUL filed a Consent Motion to Deposit the Plan Benefits with the

Clerk’s Office of this Court. (See Consent Motion [ECF No. 23]). The Court granted AUL’s



                                                 2
Case: 2:19-cv-05508-EAS-EPD Doc #: 47 Filed: 08/21/20 Page: 3 of 4 PAGEID #: 569




motion on March 24, 2020 and ordered that:

       1) AUL is entitled to receive and is therefore awarded its reduced attorney fee claim
       in the amount of $2,000 to be paid from the Plan Benefits; 2) AUL is permitted to
       tender to the Clerk of the Court the Plan Benefits payable under the Plan, which
       will be $38,000.00 (the Plan Benefits of $40,000 minus the $2,000 attorney fee
       award that AUL will deduct prior to tendering the benefits to the Court), plus any
       applicable interest, and AUL shall tender such amount within 30 days of the entry
       of this order; 3) the Clerk shall deposit the Plan Benefits of $38,000.00, plus any
       applicable interest, into a segregated, interest-bearing account referencing this case
       and designated as “life insurance benefits;” 4) upon confirmation of the Clerk of
       payment of the Plan Benefits, plus any applicable interest, Plaintiff shall file with
       the Court a Motion to Dismiss, which will dismiss AUL with prejudice from this
       action, and discharge AUL, the Plan, the Policy, and the [Employer] from any
       further liability relating to any claim for the life insurance benefits, plus any
       applicable interest, payable under the Plan as a result of the death of the Decedent;
       and 5) this case shall continue on the Court’s docket so that the parties, other than
       AUL, can litigate their claims to the Plan Benefits in this action among themselves.

(Ord. on Consent Motion at 3–4 [ECF No. 24]). On April 17, 2020, the Clerk’s Office received a

check from AUL in the amount of $39,124.38. The amount tendered included the Plan Benefits

of $40,000 plus applicable interest with $2,000 deducted for attorneys’ fees as previously awarded

by this Court’s March 24, 2020 Opinion and Order. On April 21, 2020, the Clerk’s Office issued

a receipt for the Plan Benefits.

       On April 27, 2020, AUL moved for: “a) dismissal of AUL from this action, with prejudice,

and discharge of AUL, the Plan, the Policy, and the Plan Sponsor from any further liability relating

to any claim from the Plan Benefits; and b) allow this case to continue on the Court’s docket so

that the parties other than AUL can litigate their claims to the Plan Benefits in this action among

themselves.” (Mot. to Dismiss at 2 [ECF No. 31]). None of the defendants have filed a response

in opposition, and the time to do has expired.

       The Court finds that AUL has complied with the March 24, 2020 Opinion and Order issued

by this Court. Accordingly, AUL’s Motion to Dismiss (ECF No. 31) is GRANTED and AUL is

DISMISSED from this action with prejudice. Further, AUL, the Plan, the Policy, and the

                                                 3
Case: 2:19-cv-05508-EAS-EPD Doc #: 47 Filed: 08/21/20 Page: 4 of 4 PAGEID #: 570




Employer are discharged from any further liability relating to any claim for the Plan Benefits. This

case shall continue on the Court’s docket so that the remaining parties can litigate their claims to

Plan Benefits.

       IT IS SO ORDERED.


8/21/2020                                            s/Edmund A. Sargus, Jr.
DATE                                                 EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
